DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Claim 1 is pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on December 4, 2020 is being considered by the examiner.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,750,484 B2. This is a statutory double patenting rejection.

Application claim 1:
    A method of wireless communication, comprising:

    communicating, by the first wireless communication device with a second wireless communication device, a first uplink control channel signal including a first reference signal and a first uplink control information signal in a frequency spectrum based on the uplink control channel multiplex configuration, wherein the first reference signal is communicated using first frequency resources based on the first frequency spreading sequence, the first uplink control information signal is communicated using second frequency resource based on at least one of the second frequency spreading sequence or the first spatial direction, and the first and second frequency resources are different.

    A method of wireless communication, comprising:

    communicating, by the first wireless communication device with a second wireless communication device, a first uplink control channel signal including a first reference signal and a first uplink control information signal in a frequency spectrum based on the uplink control channel multiplex configuration, wherein the first reference signal is communicated using first frequency resources based on the first frequency spreading sequence, the first uplink control information signal is communicated using second frequency resources based on at least one of the second frequency spreading sequence or the first spatial direction, and the first and second frequency resources are different.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412